IN THE SUPREME COURT OF IOWA
                              No. 15–1161

                           Filed April 1, 2016


MARLIN LEE JUST, NOELLE MARIE MARCHANT HUGHES, and
TRAVIS CLINTON HUGHES,

      Appellants,

vs.

FARMERS AUTOMOBILE INSURANCE ASSOCIATION d/b/a PEKIN
INSURANCE,

      Appellee.



      Appeal from the Iowa District Court for Warren County, Randy V.

Hefner, Judge.



      The drivers of two vehicles that collided with a wrong-way SUV

appeal the grant of summary judgment to the SUV driver’s insurer in a

declaratory judgment action, arguing there was more than one “accident”

for purposes of the insurance policy’s limits on liability. AFFIRMED.



      Ken A. Winjum of Hausmann-McNally, SC, Norwalk, and Dan T.

McGrevey, Fort Dodge, for appellants.



      Kermit B. Anderson of Finley, Alt, Smith, Scharnberg, Craig,

Hilmes & Gaffney, P.C., Des Moines, for appellee.
                                     2

MANSFIELD, Justice.

       This case requires us to determine whether a chain-reaction

collision resulting in separate impacts seconds apart involved one

“accident” or two. A semi-tractor-trailer collided with an SUV that was

being driven in the wrong direction on a highway. The semi was forced

onto the right shoulder of the highway, the SUV was destroyed, and the

SUV’s driver was killed. Not more than seconds later, a motorcyclist ran

into the totaled SUV that was still in the middle of the highway.

       The drivers of both the motorcycle and the semi suffered injuries

and brought a declaratory judgment action against the insurer of the

SUV.    They sought a declaration that there had been two accidents

rather than one for purposes of the insurance policy’s per-accident limit

on bodily injury liability.

       Both sides filed motions for summary judgment. The district court

granted the insurer’s motion and denied the plaintiffs’ cross-motion. On

appeal, we now affirm. We conclude that under the terms of the SUV

driver’s insurance policy there was only one accident.       As we explain

more fully herein, a single-accident interpretation is faithful to the terms

of the insurance policy, which states that the per-accident limit applies

“regardless of the number of . . . [v]ehicles involved in the auto accident.”

Additionally, a single-accident interpretation is consistent with the

approach taken by the great majority of jurisdictions.

       I. Background Facts and Proceedings.

       On April 29, 2011, at approximately 4:50 a.m., Marlin Just was

driving his semi-truck southbound on US Highway 5 near Hartford. US

Highway 5 is a divided highway in that area with two lanes in each

direction. Suddenly, Just encountered a Chevy Tahoe SUV heading in

the wrong direction (i.e., northbound) on his side of the highway.        He
                                     3

took evasive action but was unable to avoid a collision. The SUV, driven

by John Crivaro, struck the trailer on Just’s vehicle right behind the

tractor.

      Crivaro was not wearing a seat belt and was ejected from the SUV

and killed. Just managed to maintain control of the semi, which came to

a stop approximately two to three hundred feet from the site of impact.

Just turned on his hazard lights and called 911.

      Meanwhile, Travis Hughes’s motorcycle was following Just’s semi

in the same southbound direction. Hughes saw the semi with its hazard

lights on pulling off to the right side of the road. Hughes began to slow

down his motorcycle. Hughes moved to the left lane and noticed small

pieces of debris in the road, which he steered around. His headlight then

illuminated “a dark blob”—Crivaro’s crushed SUV—directly in his path.

The SUV was blocking nearly all of the left lane and part of the right lane.

Hughes could not see a safe path around the SUV and did not have time

to stop. He laid his bike down on its right side and slid, colliding with

the SUV.

      Hughes was seriously injured in his collision with Crivaro’s vehicle.

He was airlifted to a Des Moines hospital where one of his legs was

amputated below the knee. Just at first believed himself to be uninjured

but began noticing shoulder pain during his return home after the

accident.   Although the amount of time that elapsed between the two

collisions is disputed, all parties agree that it was no more than seconds.

      The Warren County Sheriff’s Office investigated the accident and

prepared a report, which summarized the events.

            Vehicle #1 . . . was being driven on hwy 5 southbound
      by Marlin Just. Vehicle #2 . . . was being driven northbound
      in the southbound lanes of hwy 5 by John Crivaro. Vehicle
                                         4
       #3 . . . was being driven in the southbound lanes of hwy 5 by
       Travis Hughes.

             Vehicle #2 being driven by John Crivaro was being
       driven on the wrong side of the hwy, causing a collision with
       vehicle #1 and vehicle #3.

In its conclusions, the report stated that “[t]his collision occurred due to

the driving actions of John Crivaro.”

       Crivaro was insured by Farmers Automobile Insurance Association

d/b/a Pekin Insurance (Farmers). The policy states that Farmers “will

pay damages for ‘bodily injury’ or ‘property damage’ for which any
‘insured’ becomes legally responsible because of an auto accident.” The

policy is subject to a limit of liability:

      LIMIT OF LIABILITY

             A. The limit of liability shown in the Declarations for
      each person for Bodily Injury Liability is our maximum limit
      of liability for all damages, including damages for care, loss
      of services or death, arising out of “bodily injury” sustained
      by any one person in any one auto accident. Subject to this
      limit for each person, the limit of liability shown in the
      Declarations for each accident for Bodily Injury Liability is
      our maximum limit of liability for all damages for “bodily
      injury” resulting from any one auto accident.

             The limit of liability shown in the Declarations for each
      accident for Property Damage Liability is our maximum limit
      of liability for all “property damage” resulting from any one
      auto accident.

             This is the most we will pay regardless of the number
      of:

             1. “Insureds”;

             2. Claims made;

             3. Vehicles or premiums shown in the Declarations; or

             4. Vehicles involved in the auto accident.
                                      5

In its Declarations sections, Crivaro’s policy provides for a limit of

$500,000 for bodily injury for “each person[,] each accident.” The policy

does not define “accident.”

      Just and Hughes (with Hughes’s spouse joining Hughes’s case)

filed separate suits against Crivaro’s estate.      Both actions sought

damages for injuries sustained in the accident, which they claimed

resulted from Crivaro’s negligence.

      Additionally, on October 6, 2014, Just, Hughes, and Hughes’s

spouse jointly filed a petition for declaratory judgment in Warren County

District Court. Their petition asked the court to declare that “the events

of April 29, 2011, constituted two accidents” under the language of

Crivaro’s insurance policy with Farmers.     Thus, they alleged, Farmers

should be held liable for “two separate policy limits of $500,000 . . . to

compensate the Plaintiffs.”      Farmers answered on November 10,

requesting in turn that the district court declare that the events

constituted one accident under the insurance policy.

      On March 31, 2015, Farmers filed a motion for summary judgment

seeking a determination that the events of April 29, 2011, were one

accident under Crivaro’s insurance policy as a matter of law.           The

plaintiffs resisted Farmers’ motion and filed their own cross-motion for

summary judgment on April 15, 2015. The court held a hearing on both

motions on May 15.

      On June 8, the district court ruled on the motions for summary

judgment. The ruling first discussed a disputed factual matter:

            The only potentially material factual dispute relates to
      the amount of time between the Crivaro–Just collision and
      the Hughes–Crivaro collision. Even viewing the evidence in
      the light most favorable to Plaintiffs, the second collision
      occurred within seconds of the first. In the end, this is not a
      material fact.
                                          6

The district court noted that while there was no precedent from an Iowa

appellate court directly addressing the issue, both a federal district court

and another state supreme court applying Iowa law had concluded that

the “cause test” would apply to determine the number of accidents and

thus, the insurer’s limit of liability.

      Ultimately, the district court granted the defendant’s motion for

summary judgment and denied the plaintiffs’ cross-motion. In doing so

the district court stated,

      The policy term which limits liability “regardless of the
      number of vehicles involved” by necessity anticipates a
      multiple vehicle collision. It would be an extremely rare
      occurrence for three or more vehicles to collide at exactly the
      same time. Interpreting the policy as urged by Just and
      Hughes would render this policy language virtually
      meaningless.

             When read as a whole, the policy is not ambiguous.
      Applying the rules of construction to the undisputed facts,
      the injuries suffered by all Plaintiffs arose from one accident.
      Farmers’ limit of liability for damages sustained by all
      plaintiffs is $500,000.

      The court added, “It is not unusual in common parlance to refer to

a multi-vehicle ‘accident,’ even though any reasonable person would

understand this phrase to describe multiple collisions or impacts.”

      Plaintiffs appealed the ruling. We retained the appeal.

      II. Standard of Review.

      “We review a district court’s summary judgment ruling that

interprets an insurance policy for correction of errors at law.”      Amish

Connection, Inc. v. State Farm Fire & Cas. Co., 861 N.W.2d 230, 235 (Iowa

2015). A grant of summary judgment is appropriate when there are no

genuine issues of material fact and the moving party is entitled to

judgment as a matter of law. Boelman v. Grinnell Mut. Reins. Co., 826
N.W.2d 494, 501 (Iowa 2013); accord Iowa R. Civ. P. 1.981(3). Generally,
                                     7

interpretation of an insurance policy is a question of law. Greenfield v.

Cincinnati Ins. Co., 737 N.W.2d 112, 117 (Iowa 2007).

      III. Analysis.

      This case asks us to interpret the meaning of the word “accident”

in an automobile liability insurance policy. The policy does not define

the term.   We have “well-settled” rules guiding the construction and

interpretation of insurance policies. Amish Connection, 861 N.W.2d at

236. “The cardinal principle . . . is that the intent of the parties at the

time the policy was sold must control.” Id. (quoting LeMars Mut. Ins. Co.

v. Joffer, 574 N.W.2d 303, 307 (Iowa 1998)).          “Except in cases of

ambiguity, we determine ‘the intent of the parties by looking at what the

policy itself says.’ ” Id. (quoting Boelman, 826 N.W.2d at 501). “If a term

is not defined in the policy, we give the words their ordinary meaning.”

Id. “We will not strain the words or phrases of the policy in order to find

liability that the policy did not intend and the insured did not purchase.”

Id. (quoting Boelman, 826 N.W.2d at 501).

      “ ‘[A] policy is ambiguous if the language is susceptible to two

reasonable interpretations’ when the contract is read as a whole.”        Id.

(alteration in original) (quoting Boelman, 826 N.W.2d at 501).        “If the

policy is ambiguous, we adopt the construction most favorable to the

insured.”   Id. (quoting Boelman, 826 N.W.2d at 502).        “An insurance

policy is not ambiguous, however, just because the parties disagree as to

the meaning of its terms.”    Id. (quoting Boelman, 826 N.W.2d at 502).

“Moreover, ‘ “[a]mbiguity is not present merely because the provision

‘could have been worded more clearly or precisely than it in fact was.’ ” ’ ”

Id. (quoting Am. Family Mut. Ins. Co. v. Corrigan, 697 N.W.2d 108, 114

(Iowa 2005)).
                                     8

      Plaintiffs contend that each collision here constitutes a separate

accident and Farmers’ bodily-injury liability is up to $500,000 per

collision.    Farmers responds that its overall liability is capped at

$500,000 for bodily injury because the events of April 29, 2011, amount

to one accident.      We will first examine the relevant insurance policy

provision in dispute, then explore how it has been interpreted in other

jurisdictions.

      As noted, the policy issued by Farmers to Crivaro leaves the term

“accident” undefined. Yet the clause stating that the insurer’s liability is

limited “regardless of the number of . . . [v]ehicles involved in the auto

accident” is an important clue to its meaning. See Boelman, 826 N.W.2d

at 501 (“We read the policy as a whole when determining whether the

contract has two equally plausible interpretations, not seriatim by

clauses.”).      This language sweeps multi-vehicle events within the

definition of a single accident. And if every impact constituted a separate

accident, this language would have little or no meaning because the

probability of more than two vehicles colliding at the same instant is very

low. Id. at 502 (“We will not interpret an insurance policy to render any

part superfluous, unless doing so is reasonable and necessary to

preserve the structure and format of the provision.”).

      Moreover, we think what happened on Highway 5 on April 29,

2011, would be commonly described as a “multi-vehicle accident.” See,

e.g., Beyer v. Todd, 601 N.W.2d 35, 37 (Iowa 1999) (characterizing a

three-collision sequence of events as a “multi-vehicle accident”); see also

Farm Bureau Life Ins. Co. v. Holmes Murphy & Assocs., Inc., 831 N.W.2d
129, 134 (Iowa 2013) (“When words are left undefined in a policy, we give

them their ordinary meanings—meanings which a reasonable person

would give them.”).
                                         9

      Additionally, it is worth noting that the policy language here

appears to be standard language that has been interpreted elsewhere.

Courts in other jurisdictions typically apply the so-called “cause theory”

to policies with similarly-worded liability limits.   Under this approach,

“the number of accidents is determined by the number of causes of the

injuries, with the court asking if ‘ “ ‘[t]here was but one proximate,

uninterrupted, and continuing cause which resulted in all of the injuries

and damage.’ ” ’ ” State Auto Prop. & Cas. Co. v. Matty, 690 S.E.2d 614,

617 (Ga. 2010) (alteration in original) (quoting Appalachian Ins. Co. v.

Liberty Mut. Ins. Co., 676 F.2d 56, 61 (3d Cir. 1982)).

      Thus, courts have found a single accident when the same

negligence of the insured caused two collisions in rapid succession and

the policy contained the language limiting liability “regardless of the

number of . . . [v]ehicles involved in the accident.” See Auto-Owners Ins.

Co. v. Munroe, 614 F.3d 322, 325–26 (7th Cir. 2010) (applying Illinois law

and finding that a multiple-vehicle collision constituted one “occurrence”

for liability purposes where the collision involved “an uninterrupted

chain-reaction” and the policy limited liability “regardless of the number

of . . . automobiles involved in the occurrence”); Washington v. McCauley,

62 So. 3d 173, 178, 184–85 (La. Ct. App. 2011) (finding a single accident

occurred when a semi-truck overturned and collided with two vehicles

“almost simultaneously” under a policy that limited the insurer’s liability

“[r]egardless of the number of . . . vehicles involved in the ‘accident’ ”);

Kan. Fire & Cas. Co. v. Koelling, 729 S.W.2d 251, 252–53 (Mo. Ct. App.

1987) (applying the cause theory to find that one “accident” occurred in a

case where the insured impacted two vehicles “almost simultaneously”

and policy limited the insurer’s liability “regardless of the number of . . .

[v]ehicles involved in the accident”).
                                     10

      For example, in Munroe, a truck driver was injured when his

northbound tractor-trailer struck a southbound tractor-trailer and then

“careened into a fiery head-on collision” with another southbound

tractor-trailer. 614 F.3d at 323. The court found a single occurrence.

Id. at 326.

      Courts have also applied the cause theory to find a single accident

even when the policy did not contain the “regardless of the number of . . .

[v]ehicles involved” qualifier and left the term “accident” or “occurrence”

undefined. See Saint Paul–Mercury Indem. Co. v. Rutland, 225 F.2d 689,

690–91, 693 (5th Cir. 1955) (applying Georgia law and using the cause

theory to find that a vehicle and rail car collision involving multiple

impacts amounted to a single accident under a policy limiting the

amount of damages available in “each accident”); Am. Cas. Co. of

Reading, Pa. v. Heary, 432 F. Supp. 995, 997 (E.D. Va. 1977) (applying

Virginia law and the cause theory to an automobile accident where the

policy limited insurer’s liability per “occurrence”); Hyer v. Inter-Ins. Exch.

of Auto. Club of S. Cal., 246 P. 1055, 1057 (Cal. Dist. Ct. App. 1926)

(applying the cause theory in the context of multiple-vehicle collision and

finding a single accident occurred); Bish v. Guar. Nat’l Ins. Co., 848 P.2d
1057, 1058 (Nev. 1993) (per curiam) (finding that one accident occurred

for purposes of insurance liability where a vehicle struck the same victim

twice); Minervini v. Liberty Mut. Ins. Co., No. L–4686–04, 2007 WL
701593, at *1 (N.J. Super. Ct. App. Mar. 9, 2007) (per curiam) (affirming

summary judgment finding one accident where a vehicle stopped short in

front of the plaintiff resulting in one collision and another vehicle struck

the plaintiff from behind resulting in a second collision); Truck Ins. Exch.

v. Rohde, 303 P.2d 659, 660–61, 664 (Wash. 1956) (en banc) (applying

the cause theory to find one accident where the insured collided with
                                      11

three motorcycles and policy placed a limit on the amount payable in

“each accident” without defining “accident”); Olsen v. Moore, 202 N.W.2d
236, 238, 241 (Wis. 1972) (finding there was one accident when the

insured hit two oncoming vehicles and the policy limited “bodily injury

liability” to “$10,000 each person,” and “$20,000 each occurrence”); see

also 7A Am. Jur. 2d Automobile Insurance § 431 (2007) (“Where a single,

uninterrupted cause results in all of the injuries and damage, there is

only one ‘accident’ or ‘occurrence.’ ”).

      A leading insurance treatise summarizes the law as follows:

      With regard to automobile liability insurance, the courts
      have generally been of the opinion that such “per accident”
      clauses should be construed on the basis of the cause of the
      accident rather than its effect; consequently, they hold that
      where one proximate, uninterrupted, and continuing cause
      results in injuries to more than one person or damage to
      more than one item of property, there is a single accident or
      occurrence within the meaning of the policy limiting the
      insurer’s liability to a given amount for each accident or
      occurrence.

12 Steven Plitt, et al., Couch on Insurance 3d § 170:7, Westlaw (database
updated Dec. 2015).

      Under the cause theory, courts have determined that more than

one accident occurred when an intervening cause demarcated the

collisions. See Banner v. Raisin Valley, Inc., 31 F. Supp. 2d 591, 593–94

(N.D. Ohio 1998).     For instance, if the driver maintained or regained

control of his or her vehicle before going on to hit a second car (or to hit

the first again), the collisions can be deemed separate accidents.      See

Liberty Mut. Ins. Co. v. Rawls, 404 F.2d 880, 880–81 (5th Cir. 1968) (per

curiam) (finding that two accidents occurred for purposes of liability limit

where the insured struck two vehicles with a five-second interval

between the collisions while fleeing from law enforcement because there

was no evidence that the insured lost control of his vehicle); Amberge v.
                                   12

Lamb, 849 F. Supp. 2d 720, 721–22, 726 (E.D. La. 2011) (finding that

four separate accidents occurred where driver impacted other vehicle “at

four distinct points in time” and driver had maintained control of his

vehicle throughout the impacts); Ill. Nat’l Ins. Co. v. Szczepkowicz, 542
N.E.2d 90, 93 (Ill. App. Ct. 1989) (finding that two accidents had

occurred where five minutes elapsed between impacts and negligent

driver had moved his vehicle but left it blocking the road after the first

collision). As part of this analysis, courts examine the time and space

interval between the collisions. Welter v. Singer, 376 N.W.2d 84, 87 (Wis.

Ct. App. 1985) (“If cause and result are so simultaneous or so closely

linked in time and space as to be considered by the average person as

one event, courts adopting the ‘cause’ analysis uniformly find a single

occurrence or accident.”); see Banner, 31 F. Supp. 2d at 593–94

(collecting cases).

      According to the Kansas Supreme Court,

      Collisions with multiple vehicles constitute one occurrence
      when the collisions are nearly simultaneous or separated by
      a very short period of time and the insured does not
      maintain or regain control over his or her vehicle between
      collisions. When collisions between multiple vehicles are
      separated by a period of time or the insured maintains or
      regains control of the vehicle before a subsequent collision,
      there are multiple occurrences.

Am. Family Mut. Ins. Co. v. Wilkins, 179 P.3d 1104, 1114 (Kan. 2008).

Nevertheless, “[w]hile timing is frequently a part of the analysis, the

courts place the most emphasis on whether or not one source of

negligence set all the subsequent events in motion.” Johnson v. Hunter,

688 S.E.2d 593, 596 (S.C. Ct. App. 2010).

      Courts have noted that the cause theory is founded in the purpose

of liability coverage. As the Washington Supreme Court reasoned,
                                    13
              The insured and the insurer intended by this contract
      to indemnify the insured’s tort liability to third persons.
      Such liability arises from a negligent act on the part of the
      insured which is the proximate cause of an injury. The
      absence of proximate cause precludes tort liability.
      Proximate cause is an integral part of any interpretation of
      the words ‘accident’ or ‘occurrence,’ as used in a contract for
      liability insurance which indemnifies the insured for his
      tortious acts.

Rohde, 303 P.2d at 662.

      An alternative approach, the “effect theory,” considers the number

of accidents from the perspective of the injured parties. See Zurich Am.

Ins. Co. v. Goodwin, 920 So. 2d 427, 432–33 (Miss. 2006) (applying Iowa

law and the cause theory but noting that if Mississippi law were to apply,

the court would view the policy from the perspective of the injured). The

effect theory appears to have originated in a case involving an oil well

blow-out. See Anchor Cas. Co. v. McCaleb, 178 F.2d 322, 324–25 (5th

Cir. 1949) (finding that a well blow-out that lasted for approximately fifty

hours and deposited considerable amounts of oil, sand, and mud on the

properties of various owners was not a single accident because “the

injury to each individual is a separate accident”). We are unaware of any

jurisdiction that has actually applied the effect theory to motor vehicle

accidents, although in Goodwin, the court indicated that Mississippi

would apply that theory.

      A problem with the effect theory under our law is that it directs the
court to construe a contract term, “accident,” from the perspective of one

who was not party to the insurance contract. This does not accord with

our general rule of interpreting insurance policies to give effect to the

intent of the parties.     See Amish Connection, 861 N.W.2d at 236.

Furthermore, the application of the effect theory makes less intuitive

sense given that the purpose of a liability limit is to cap the amount of

risk the insurer is willing to cover relative to the premium paid.       As
                                      14

several courts have noted, if the cap were based on the number of

claimants, injured parties, or even collisions, it would lose much of its

significance.       See Rutland, 225 F.2d at 692 (“[C]onsideration of the

amount stated in relation to the claimants damaged rather than the

[cause] would make the policy potentially limitless.”); Heary, 432 F.

Supp. at 997 (rejecting the effect theory because it would grant

“unlimited coverage to any insured involved in an accident” and “it would

be impossible for the insurance industry to set a premium on an

unlimited potential obligation”).

      In State Farm Mutual Automobile Insurance Co. v. Howard, No. 87–

2152, 1988 WL 45461, at *1 (4th Cir. 1988) (per curiam), the court

declined to follow the effect theory in holding that a sequence of two

collisions involved only one accident. The Howard facts in some respects

resemble our own.         A series of vehicles were traveling west on the

interstate.   Id.    Suddenly, a truck appeared in their lane heading the

wrong way. Id. One of the vehicles collided head-on with that truck, and

then another vehicle struck that vehicle, and perhaps the truck as well,

“as it passed through the scene of the collision.” Id. The court rejected

the effect theory and reasoned,

            We agree with the judgment of the district court that
      there is no ambiguity in the term “accident” and therefore no
      required interpretation in favor of the insured, or, in this
      case, claimants. We also agree that the district court acted
      properly in finding that ordinary people “normally use the
      word ‘accident’ to describe the event, no matter how many
      persons or things are involved.”

Id. (quoting Rutland, 225 F.2d at 691).

      Under a third alternative, the so-called “event theory,” a court

considers the number of events that happened.         New York and West

Virginia follow the event theory. See Hartford Accident & Indem. Co. v.
                                     15

Wesolowski, 305 N.E.2d 907, 909–10 (N.Y. 1973) (holding there was one

“occurrence” under the event test when the insured vehicle struck one

oncoming vehicle, ricocheted off, and struck a second vehicle more than

100 feet away and noting that there was “no intervening agent” and “in

common understanding and parlance there was . . . a single, inseparable

‘three-car accident’ ”); Shamblin v. Nationwide Mut. Ins. Co., 332 S.E.2d
639, 644 (W. Va. 1985)      (applying the event theory, which “equat[es]

‘occurrence’ with a single liability-triggering ‘event,’ regardless of the

details of how or why the event happened”).

      It has been noted that the event theory and the cause theory are

not mutually exclusive.     See Wilkins, 179 P.3d at 1112.         In some

instances, application of either theory will lead to the same result. See

Matty, 690 S.E.2d at 618 n.1.       In other instances, it may not.      For

example, in National Liability & Fire Insurance Co. v. Itzkowitz, 624 F.

App’x 758, 763 (2d Cir. 2015), the United States Court of Appeals for the

Second Circuit recently applied the event theory under New York law to

find three separate accidents. In that case, a dump truck struck and

damaged an overpass. Id. at 760. The dump box separated from the

truck, landed in the highway, and was struck by a vehicle. Id. Then

another vehicle struck the dump box. Id. The court emphasized that the

second collision between vehicle and dump box was “unrelated” to the

first. Id. at 763. “We would be facing a different set of facts . . . if, for

example, the [first] vehicle had ricocheted off the dump box before hitting

the [second] vehicle.   There might then have been an unbroken chain

between the second and third collisions.” Id.

      The event theory, however, seems problematic to us because it is

not clear how the “event” concept advances the analysis. Is event just

another word for accident?     In Itzkowitz, the court indicated that the
                                      16

event test focuses on “temporal proximity,” “spatial proximity,” and

“whether the incidents are part of the same causal continuum.” Id. at

761–62. In the Second Circuit’s view, “the second incident did not play a

role in causing the third and . . . the relative timing between the two

incidents played no role in the third incident’s occurrence.” Id. at 763.

      In the present case, the district court relied on the Matty decision

of the Georgia Supreme Court that applied the cause theory to the

identical policy language. See Matty, 690 S.E.2d at 616. Matty answered

a question certified to the Georgia Supreme Court: A federal district court

wanted to know “how to determine the meaning of the term ‘accident’ in

an automobile liability insurance policy” that does not define the term

and how to determine the number of accidents “when an insured vehicle

strikes one claimant and then very shortly thereafter strikes another.”

Id.

      The insured driver in that case ran into a bicyclist with her vehicle,

killing him, and then went on to hit a second bicyclist, who was seriously

injured. Id. The two collisions occurred approximately one second apart

and were separated by a distance of twenty feet. Id.

      State Auto, the insurer, utilized the same language in its limit of

liability provision as Farmers:

              The insured’s policy with State Auto contains a limit of
      liability for bodily injury of $100,000 for “each accident.”
      The policy also provides, in part, that this limit of liability is
      the “maximum limit of liability for all damages resulting from
      any one auto accident. This is the most [State Auto] will pay
      regardless of the number of: 1. ‘Insureds’; 2. Claims made;
      3. Vehicles or premiums shown in the Declarations; or
      4. Vehicles involved in the auto accident.” The policy does
      not define “accident,” “each accident,” or “any one accident.”

Id. (alteration in original).   The bicyclists sought a determination that

each collision constituted a separate accident under the policy, while
                                          17

State Auto argued that the two impacts were part of a single accident

and it was only liable for bodily injury up to $100,000. Id.

       The Georgia court began by examining the language of the policy

and noting the “clear intent” of policy to limit liability resulting from

multiple-vehicle accidents. Id. at 617. As the court explained,

       Automobile accidents involving multiple vehicles and
       multiple injured parties (insureds and third parties) are an
       everyday occurrence on our roads. Recognizing this reality,
       this contractual language contemplates that there can be a
       single accident in which there are multiple vehicles, injured
       parties, and claims and provides that for that type of
       accident, there will be a liability limit of $100,000.

Id. The court then rejected the injured parties’ construction of the term

“accident,” stating,

             Defining accident as urged by the claimants—that is,
       by the number of impacts regardless of how close in time
       and place they occurred—would mean that there can never
       be one accident and a $100,000 limit of liability in a multiple
       vehicle collision, because it is virtually impossible for
       multiple vehicles to collide truly simultaneously . . . .

Id.

       In comparing the ways to delineate an accident when the term is

left undefined by an insurance policy, the court observed that the cause

theory was “the clear majority rule.”            Id.   After discussing the effect

theory and the event theory, the court adopted the cause theory as best

effectuating the intent of the parties and most compatible with methods

for computing insurance rates.           See id. at 618–19.       The court added,

“[T]he cause theory is more consistent with Georgia tort law than the

effect and event theories, recognizing that liability insurance is designed

to cover damages for the torts of the insured.” Id. at 619. 1

       1After   the Georgia Supreme Court answered the certified question, the parties
re-filed their summary judgment motions in federal district court in Georgia. State Auto
Prop. & Cas. Co. v. Matty, 719 F. Supp. 2d 1377, 1379 (M.D. Ga. 2010). The court
                                         18

       Several years ago, the Mississippi Supreme Court forecast that

Iowa would follow the cause theory. See Goodwin, 920 So. 2d at 439–40.

In Goodwin, an eighteen-wheel truck licensed in Iowa and owned by an

Iowa company failed to stop upon encountering a traffic backup in

Mississippi.    Id. at 431.    The truck hit eight other vehicles.          Id.   The

applicable insurance policy contained a one million dollar limit of liability

“per accident.” Id. at 430. The district court found that Mississippi law

applied, awarded summary judgment to the injured parties, and held

that, under the policy, “there were eight (8) accidents with $1 million

coverage for each accident, or stated differently, $1 million in liability

coverage per vehicle struck.” Id. at 432.

       The Mississippi Supreme Court reversed.             Id.   After determining

that Iowa, rather than Mississippi, law applied, the court examined the

insurance policy provisions in question.           Id. at 436, 438.      The policy

described the limit of liability as the most the insurer would “pay for the

total of all damages . . . resulting from any one ‘accident,’ ” “[r]egardless

of the number of covered ‘autos’, ‘insureds’, premiums paid, claims made

or vehicles involved in the ‘accident.’ ” Id. at 438. The policy also defined

the term “accident” as “[a]ll ‘bodily injury’, ‘property damage’ and ‘covered

pollution cost or expense’ resulting from continuous or repeated

exposure to substantially the same conditions.” Id.

       According to the court, the heart of the matter was whose

perspective should govern:

      If viewed from the perspective of the insured, the event will
      be looked at as to its “cause” by the tortfeasor. Then all the
      collisions will be considered part of the same “accident”
____________________________________
denied the motions because there were “genuine issues of material fact as to whether
[the driver] regained control over her vehicle after the first collision such that a
reasonable jury could conclude that there was a second intervening cause and therefore
a second accident.” Id. at 1381.
                                         19
       because they were the result of one continuing “cause”. If
       viewed from the perspective of the injured party, the court
       will look to the “effect” on the injured party. Then the
       collisions will be considered part of different “accidents”
       because as to each injured party, it was not a continuing
       event but new and independent.

Id. at 438–39.       Upon an examination of our precedent, the court

concluded that Iowa would view the policy from the viewpoint of the

insured, i.e., the tortfeasor. Id. at 439–40. 2 Applying the definition from
the insured’s policy, the court held that all the collisions resulted from

“one continuing exposure” and, thus, they were all part of a single

accident. Id. at 440.

       Under the majority cause theory, what happened on Highway 5 on

April 29, 2011, amounts to only one accident. Farmers’ insured, Crivaro,

drove in the wrong direction on the highway, causing a collision with

Just’s semi in which Crivaro’s SUV was totaled. Seconds later, Hughes’s

motorcycle ran into Crivaro’s demolished SUV that was still in the middle

of the highway. Crivaro never regained control of the SUV; indeed, he

was killed in the first collision. Crivaro’s presence on the wrong side of

the highway set this rapid-fire sequence of events in motion, and this

type of chain reaction is the quintessential situation the cause theory

was intended to resolve.          The undisputed facts do not reveal any

intervening or superseding cause.         Cf. Rawls, 404 F.2d at 880.            Both



       2In  arriving at this conclusion, the court considered our prior decisions in
American Family Mutual Insurance Co. v. Petersen, 679 N.W.2d 571 (Iowa 2004), Farm &
City Insurance Co. v. Potter, 330 N.W.2d 263 (Iowa 1983), and Central Bearings Co. v.
Wolverine Insurance Co., 179 N.W.2d 443 (Iowa 1970), and then relied on language from
Potter:
                At the outset we should note that this insurance contract is a
       liability policy which insures the tort feasor, not the victim. Thus,
       whatever constituted an accident—absent policy language to the
       contrary—should be decided from the viewpoint of the tort feasor.
330 N.W.2d at 265.
                                     20

impacts resulted from an unbroken causal chain—the collisions were

closely related in space and time and trace their origins to a single cause.

The parties dispute the time gap between the collisions; however, we

agree with the district court that this dispute does not alter the analysis.

According to every witness’s testimony, the gap can only be measured in

seconds.

      In fact, this is a particularly strong case for finding a single

accident under the cause theory. Because the insured was ejected and

killed in the initial collision, there is no conceivable argument that

additional tortious conduct by the insured contributed to the second

collision. Just and Hughes rely on the Illinois Appellate Court’s decision

in Szczepkowicz, but its facts are quite different on this critical point. In

Szczepkowicz, the insured truck lacked a working left rear side clearance

light. 542 N.E.2d at 91. When the driver of this truck was stopped in

traffic, an automobile struck him from behind. Id. Thereafter, the driver

failed to remove the truck from the roadway, and five minutes later,

another vehicle ran into the truck. Id. The court noted,

      [The driver] should have had knowledge, especially after the
      [first] accident, of the danger imposed by his obstruction of
      the northbound lanes in the fog. His failure to remove his
      vehicle completely, which was still operable, from the
      northbound lanes after the first accident created a different
      set of conditions and constituted a separate cause of the
      second collision.

Id. at 93. The court added, “This is not a situation where, after the initial

impact, one vehicle immediately ‘ricochets’ off the other and within

seconds collides with a third.”      Id.   That distinguished situation is

essentially the circumstance we have here.

      Just and Hughes also direct our attention to a decision of the Ohio

Court of Appeals, Miller v. Motorists Mutual Insurance Co., 965 N.E.2d
21

369 (Ohio Ct. App. 2011). Again, the facts are distinguishable. In Miller,

a distracted driver veered into a group of motorcycles, producing a series

of collisions. Id. at 370. Thus, almost immediately after hitting the first

motorcycle (0.3 seconds), the driver continued and struck a second

motorcycle.    Id.   The driver and passenger on the second motorcycle

argued that they had been injured in a separate accident. Id.

      The negligent driver’s insurance policy contained language similar

to the wording of the Farmers policy. See id. at 371. It provided a limit

of liability and stated the limit was the most the insurer would pay

      regardless of the number of:

              1. Insureds;

              2. Claims made;

              3. Vehicles or premiums . . . in the Declarations; or

              4. Vehicles involved in the auto accident.

Id. The trial court found there “was one continuous course of conduct”

and consequently, one accident. Id. at 370–71.

      The Ohio Court of Appeals reversed. Id. at 373. In doing so, the

court decided that the insurer’s failure to include a definition for the
term “accident” in the policy resulted in an ambiguity that should be

construed against the insurer.      Id.    The court also observed that the

contrary interpretation reached in other Ohio cases “was dictated by the

inclusion of a standard policy definition of the term ‘accident’ as ‘a

sudden, unexpected and unintended event, or a continuous or repeated

exposure to substantially the same conditions.’ ” Id. at 372; see Banner,
31 F. Supp. 2d at 592; Progressive Preferred Ins. Co. v. Derby, No. F–01–

002, 2001 WL 672177, at *3 (Ohio Ct. App. June 15, 2001). The court

concluded,
                                         22
             We would agree with the trial court had [the insurer]
       included the phrase “continuous or repeated exposure to
       substantially the same conditions” in its policy, but it did
       not. Thus, as a matter of contract interpretation, the results
       cannot be the same.

Miller, 965 N.E.2d at 373.

       Significantly, the facts of Miller depart somewhat from those of the

present case.      In Miller, although the time gap was very short, the

negligent driver potentially had a separate opportunity to avoid the

second accident.
       In any event, in the past we have taken a different approach to

interpreting insurance policies than the Ohio court did in Miller. As we

have indicated before, the fact that additional clarifying language could

have been included in the policy does not thereby render an insurance

policy ambiguous. See Amish Connection, 861 N.W.2d at 236; Corrigan,
697 N.W.2d at 114; Fraternal Order of Eagles v. Ill. Cas. Co., 364 N.W.2d
218, 221 (Iowa 1985).          Furthermore, the language “continuous or

repeated exposure to substantially the same conditions”—which is used

in commercial general liability policies, see, e.g., Pursell Constr., Inc. v.

Hawkeye-Sec. Ins. Co., 596 N.W.2d 67, 70 (Iowa 1999); Dico, Inc. v.

Emp’rs Ins. of Wausau, 581 N.W.2d 607, 612 (Iowa 1998)—seems less

helpful in an automobile policy context. 3
       Thus, we think the policy language “regardless of the number

of . . . [v]ehicles involved in the auto accident” provides sufficient

clarification for purposes of this case.         As we have already noted, in

common vernacular a multi-vehicle accident took place.               Furthermore,

       3It is also noteworthy that in another case, the Ohio Court of Appeals found
there was only one accident when an intoxicated person drove his car “through a crowd
of people gathered around a bandstand and injured more than 20 of those people before
his car struck another vehicle and came to a stop” even in the absence of the
“continuous or repeated exposure” language. Greater Cincinnati Chamber of Commerce
v. Ghanbar, 810 N.E.2d 455, 455–57 (Ohio Ct. App. 2004).
                                             23

we believe the prevailing cause theory should apply here. That theory is

consistent     with        Iowa’s     existing    approach         to     insurance   policy

interpretation.      Under that theory, no cause intervened between the

truck–SUV collision, in which Crivaro was killed and his SUV was

wrecked, and the motorcycle–SUV collision seconds later. Additionally,

only a minimal span of time elapsed. Therefore, we find that the single

accident     limit    on     bodily    injury     liability   in    the    Farmers    policy

unambiguously applies under the facts of this case.

      IV. Conclusion.

      We affirm the judgment of the district court.

      AFFIRMED.